Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 03 July 2019. Claims 1-5 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "and the like" in line 16, renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d). For 
Regarding claims 1, 4, and 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, this phrase will be interpreted as “at least one of”. Appropriate correction is required.
Claim 2 recites the limitation "the patient wristband" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this element will be interpreted as “a patient wristband.” Appropriate correction is required.
Claim 3 recites the limitation "the location associated with the patient" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this element will be interpreted as “a location associated with the patient.” Appropriate correction is required.
Claim 5 recites the limitation "the system core" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this element will be interpreted as “a system core.” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-5 are rejected under 35 USC § 101
Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites: 
… receive messages … with information about a patient such as patient allergies, medications the patient is currently taking, administered or prescribed to the patient, patient factors and co-morbidities; 
… receiving messages with information about withdrawn medications, a clinician who withdrew the medications, and the patient for whom the medications are intended; 
… perform medication interaction checks for the patient and generate alerts if a risk of Medication Error or adverse reaction is identified;
Therefore, the claim as a whole is directed to “checking for drug interactions”, which is an abstract idea because it is a mental process. “Checking for drug interactions” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). The doctor can receive a patient record, with allergies and current medications, and determine if a new medication with have an adverse interaction on the patient based on that patient record.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
an interface sub-system;
healthcare information technology systems;
a decentralized pharmacy system;
a data repository subsystem to store the received data such as patient allergies, medications administered, prescribed or currently in use, patient factors and co-morbidities, medications withdrawn for the patient, and the identity of the clinician who withdrew the medications;
a medication interactions database;
a guidance engine sub-system;
a notification subsystem which disseminates the alerts to one or more devices/systems such as a clinician's mobile device, the clinician's wearable device, a dashboard screen, a point of care sub-system, a paging system, a messaging system, and the like.
These additional element amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). That is not enough to integrate the judicial exception into a practical application (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely reciting 1 is ineligible.
Dependent claims 2 and 3 merely further limit the abstract idea and are thereby considered to be ineligible.
Claims 4-5 are parallel in nature to claim 1. Accordingly claims 4-5 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a) as being anticipated by Sriharto (U.S. 2008/0316045).
Regarding claim 1, Sriharto discloses a drug interaction checking tool without medication orders comprising:
an interface sub-system to receive messages from healthcare information technology systems with information about a patient (See Sriharto [0019]-[0020] the system includes a communications module for communication with a network and hospital management system and a medical database. [0024] the medical database stores electronic patient records.) such as patient allergies, medications the patient is currently taking, administered or prescribed to the patient, patient factors and co-morbidities (See Sriharto [0024] the electronic medical records include the medical profile of the patient, medicines prescribed, scheduling, allergies, and patient records.); 
said interface sub-system further receiving messages from a decentralized pharmacy system with information about withdrawn medications (See Sriharto [0019] the system , a clinician who withdrew the medications (See Sriharto [0033] the system can use RFID tags to identify staff members and providers accessing the cart and containers.), and the patient for whom the medications are intended (See Sriharto [0033] the system can identify patients using RFID tags. [0024] the system as access to patient records that include the medications prescribed, the schedule at which the medicines are to be consumed.); 
a data repository subsystem to store the received data such as patient allergies, medications administered, prescribed or currently in use, patient factors and co-morbidities, medications withdrawn for the patient, and the identity of the clinician who withdrew the medications (See Sriharto [0019] the system may have a local memory in the intelligence module. [0024] the system can access electronic medical records that include the medical profile of the patient, medicines prescribed, scheduling allergies, patient records. [0042] and [0043] the system can use various types of memory to perform the method described.); 
access to a medication interactions database (See Sriharto [0024] The system has access to a medical database, which includes a database of adverse drug interactions.);
a guidance engine sub-system which performs medication interaction checks for the patient and generates alerts if a risk of Medication Error or adverse reaction is identified (See Sriharto [0017] the system performs many functions, including “determining ;
a notification subsystem which disseminates the alerts to one or more devices/systems such as a clinician's mobile device, the clinician's wearable device, a dashboard screen, a point of care sub-system, a paging system, a messaging system, and the like (See Sriharto [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” The alarm can display or sound from the cart holding the medication, and the cart and its display are considered to be a point of care subsystem.).

Regarding claim 4, Sriharto discloses a method for checking for drug interaction, comprising:
providing a system core for receiving, storing and processing information about a patient (See Sriharto [0019], [0020], and [0024] the system includes an intelligence module to communicate with a network and hospital management system and a medical database and can obtain electronic medical records.); 
obtaining and processing, by the system core, patient information from a health information technology system including an electronic health record or personal health record database (See Sriharto [0019]-[0020] the system includes a communications module for communication with a network and hospital management system and a medical database. [0024] the medical database stores electronic patient records. The electronic medical records include the medical profile of the patient, medicines prescribed, scheduling allergies, and patient records.); 
receiving and processing, by the system core, a medication dispensing transaction (See Sriharto [0019] the system may track the removal of medication from a container on the cart (i.e. the cart is the decentralized pharmacy from which medications are withdrawn), the intelligence module including additional modules and units to track which medications are removed.); 
reviewing, by the system core, the details of medication dispensed from a decentralized pharmacy station based on the received information as well as stored information about patient allergies, medications the patient has been administered, prescribed or is currently taking, patient factors and comorbidities (See Sriharto [0024] the electronic medical records include the medical profile of the patient, medicines prescribed, scheduling, allergies, and patient records.), and the identity of the clinician who withdrew the medication (See Sriharto [0033] the system can use RFID tags to identify staff members and providers accessing the cart and containers.); 
determining, by the system core, a guidance regarding medication interaction checks for the patient and generating an alert if a risk of medication error or adverse reaction is identified (See Sriharto [0017] the system performs many functions, including “determining patient-drug interactions, determining drug-drug interactions, identifying adverse drug interactions, etc.” [0019] the system includes a “correlating and inferring unit” that determines whether a particular drug removed from the container to be administered has any harmful interaction with other drugs previously administered to the patient. [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” [0024] The system has access to a medical database, which includes a database of adverse drug interactions.); 
providing, by the system core via a communications module of the system core, information regarding risks identified with the administration of the dispensed medication (See Sriharto [0024] The system has access to a medical database, which includes a database of adverse drug interactions. [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” The alarm can display or sound from the cart holding the medication, and the cart and its display are considered to be a point of care subsystem.); and 
performing a notification of alerts to one or more devices/systems such as the clinician's mobile device, the clinician's wearable device, including a smartwatch, a dashboard screen, a paging system, point of care device sub-system and/or a messaging system (See Sriharto [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage .

Regarding claim 5, Sriharto discloses a non-transitory machine-readable storage medium comprising machine-readable instructions for causing the system core to execute a method, the method comprising:
obtaining and processing, by the system core, patient information from a health information technology system such as an electronic health record or personal health record database (See Sriharto [0019]-[0020] the system includes a communications module for communication with a network and hospital management system and a medical database. [0024] the medical database stores electronic patient records. The electronic medical records include the medical profile of the patient, medicines prescribed, scheduling allergies, and patient records.); 
receiving and processing, by the system core, a medication dispensing transaction (See Sriharto [0019] the system may track the removal of medication from a container on the cart (i.e. the cart is the decentralized pharmacy from which medications are withdrawn), the intelligence module including additional modules and units to track which medications are removed.); 
reviewing, by the system core, the details of medication dispensed from a decentralized pharmacy station based on the received information as well as stored information about patient allergies, medications the patient has been administered, prescribed or is currently taking, patient factors and co-morbidities (See Sriharto [0024] the electronic medical records include the medical profile of the patient, medicines prescribed, scheduling, allergies, and patient records.), and the identity of the clinician who withdrew the medication (See Sriharto [0033] the system can use RFID tags to identify staff members and providers accessing the cart and containers.); 
determining, by the system core, a guidance regarding medication interaction checks for the patient and generating an alert if a risk of medication error or adverse reaction is identified (See Sriharto [0017] the system performs many functions, including “determining patient-drug interactions, determining drug-drug interactions, identifying adverse drug interactions, etc.” [0019] the system includes a “correlating and inferring unit” that determines whether a particular drug removed from the container to be administered has any harmful interaction with other drugs previously administered to the patient. [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” [0024] the system has access to a medical database, which includes a database of adverse drug interactions.); 
providing, by the system core via a communications module of the system core, information regarding risks identified with the administration of dispensed medication (See Sriharto [0024] The system has access to a medical database, which includes a database of adverse drug interactions. [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” The alarm ; and 
performing a notification of alerts to one or more devices/systems such as the clinician's mobile device, the clinician's wearable device, including a smartwatch, a dashboard screen, a paging system, a point of care sub-system and/or a messaging system (See Sriharto [0022] the system includes an alarm function that “serves to preclude any possible inadvertent mistakes, such as administration of wrong drugs, a wrong dosage or administration of a drug out of schedule.” The alarm can display or sound from the cart holding the medication, and the cart and its display are considered to be a point of care subsystem.).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sriharto (U.S. 2008/0316045) in view of Muecke (U.S. 2017/0372037).
Regarding claim 2, Sriharto discloses the tool of claim 1 as discussed above. Sriharto further disclose a tool, wherein:
a point of care subsystem is used to accept a barcode scan (See Sriharto [0023] the system includes a barcode scanner.). 
Sriharto does not disclose: 
the bar code scan is of the patient wristband to be used by the invention for association between the patient and the location where the scan occurred.

the bar code scan is of the patient wristband to be used by the invention for association between the patient and the location where the scan occurred (See Muecke [0036] a nurse scans a barcode printed on a wristband worn by the patient to identify the patient before dispensing drugs. This identifies the patient being prescribed, and verifies that the patient is nearby (i.e. “the location”).).
The system of Muecke is applicable to the disclosure of Sriharto as they both share characteristics and capabilities, namely, they are directed to controlling the dispensing of pharmaceuticals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sriharto to include patient bar code scanning as taught by Muecke. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sriharto in order to verify prescriptions before they are administered, which helps to avoid errors (see Muecke [0036]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sriharto (U.S. 2008/0316045) in view of Hanz (U.S. 2012/0035957).
Regarding claim 3, Sriharto discloses the tool of claim 1 as discussed above. Sriharto further disclose a tool, wherein:
the guidance engine sub-system allows … more detailed rules beyond the simple interactions of the drug interaction database leveraging all available data collected, including device data (See Sriharto [0022] the system can also collect data from other medical devices that are monitoring the patient (e.g. EEG, ECG, etc.) as part of determining the patient status. This is a type of “device data.”), about the patient for whom the medications are withdrawn (See Sriharto [0024] the collected electronic medical records include the medical profile of the patient, medicines prescribed, scheduling, allergies, patient records, etc.), the clinician who withdraws the medications (See Sriharto [0033] the system can use RFID tags to identify staff members and providers accessing the cart and containers.), and the location associated with the patient (See Sriharto [0019] a position determination unit determines where the IMMC is used. [0033] the system can identify patients using RFID tags. RFID technology is based on proximity, therefore the location of the patient is determined when the RFID tag is scanned. This allows the system to determine that the patient is located relatively near to the cart and scanner.).
Sriharto does not disclose: 
the guidance engine sub-system allows authorized clinicians, through a graphical user interface, to add more detailed rules.

the guidance engine sub-system allows authorized clinicians, through a graphical user interface, to add more detailed rules (See Hanz [0017] this system can deliver information to the prescriber in the form of messages. An example of one of these messages includes drug contraindications. [0034] the system also includes a Rule Creation and Management module that can be used to edit rules for when one of the messages should be delivered. A graphical user interface can be used as an interface for the Rules Creation and Management module.).
The system of Hanz is applicable to the disclosure of Sriharto as they both share characteristics and capabilities, namely, they are directed to controlling the dispensing of pharmaceuticals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sriharto to include a GUI for updating alert rules as taught by Hanz. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Sriharto in order to permit manual creation and entry of rules for determining when a message is sent (in this application, when a drug interaction message should be sent) (See Hanz [0034])	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knowlton (U.S. 2007/0179806) discloses a system for reducing the likelihood of medication misadventures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626